                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5
                                         EXAMINATIONS INSTITUTE OF THE
                                   6     AMERICAN CHEMICAL SOCIETY,                         Case No. 17-cv-03522-JD (JCS)
                                         DIVISION OF CHEMICAL EDUCATION,
                                   7
                                                        Plaintiff.                          NOTICE AND ORDER SETTING
                                   8                                                        FURTHER SETTLEMENT
                                                 v.                                         CONFERENCE
                                   9
                                         CHEGG INC.,
                                  10
                                                        Defendant.
                                  11

                                  12   TO ALL PARTIES AND COUNSEL OF RECORD:
Northern District of California
 United States District Court




                                  13          You are hereby notified that a Further Settlement Conference is scheduled for March 25,

                                  14   2020, at 9:30 a.m., in Courtroom F, 15th Floor, 450 Golden Gate Avenue, San Francisco,

                                  15   California 94102. Updated confidential settlement conference statements shall be lodged with the

                                  16   Court by March 11, 2020. Each party shall also submit their updated statements in .pdf format

                                  17   and email their statement to JCSsettlement@cand.uscourts.gov, along with a .pdf of any

                                  18   previous settlement conference statement(s).

                                  19          Lead trial counsel shall appear at the Settlement Conference with the parties and persons

                                  20   having unlimited authority to negotiate and settle the case.

                                  21          The parties shall notify the undersigned's Chambers immediately at (415) 522-3691 if this

                                  22   case settles prior to the date set for the Further Settlement Conference. All other provisions of this

                                  23   Court's original Notice and Settlement Conference Order remain in effect.

                                  24          IT IS SO ORDERED.

                                  25   Dated: January 28, 2020

                                  26                                                    ______________________________________
                                                                                        JOSEPH C. SPERO
                                  27                                                    Chief Magistrate Judge
                                  28
